[Cite as Wachovia Bank of Delaware, N.A. v. Jackson, 2011-Ohio-3203.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                            JUDGES:
WACHOVIA BANK OF DELAWARE,                          :       Hon. W. Scott Gwin, P.J.
N.A.                                                :       Hon. William B. Hoffman, J.
                                                    :       Hon. Julie A. Edwards, J.
                        Plaintiff-Appellee          :
                                                    :
-vs-                                                :       Case No. 2010-CA-00291
                                                    :
IRENE P. JACKSON                                    :
                                                    :       OPINION
                    Defendant-Appellant




CHARACTER OF PROCEEDING:                                Civil appeal from the Stark County Court of
                                                        Common Pleas, Case No. 2009CV00832

JUDGMENT:                                               Reversed and Remanded



DATE OF JUDGMENT ENTRY:                                 June 27, 2011

APPEARANCES:

For Plaintiff-Appellee                                  For Defendant-Appellant

DARRYL E. GORMLEY
PETER T. MEHLER                                         IRENE JACKSON PRO SE
968 Edison Blvd.                                        530 6th Street S.W.
Twinsburg, OH 44087                                     Massillon, OH 44647
[Cite as Wachovia Bank of Delaware, N.A. v. Jackson, 2011-Ohio-3203.]


Gwin, P.J.

        {¶1}    Defendant-appellant Irene P. Jackson appeals a summary judgment of the

Court of Common Pleas of Stark County, Ohio, entered in favor of plaintiff-appellee

Wachovia Bank of Delaware, and granting an order of foreclosure on appellant’s

property. Appellant assigns two errors to the trial court:

        {¶2}    “I. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

AS THERE WERE GENUINE ISSUES OF MATERIAL FACT REMAINING TO BE

PROVED BY PLAINTIFF-APPELLEE.

        {¶3}    “II.   THE    TRIAL      COURT       ERRED        FOLLOWING   THIS   COURT’S

REVERSAL AND REMAND, BY NOT ADEQUATELY CONSIDERING MY RESPONSE

TO PLAINTIFF-APPELLEE’S MOTION FOR SUMMARY JUDGMENT, AND SIMPLY

REISSUING ITS PRIOR JUDGMENT APPROXIMATELY FIFTEEN (15) DAYS

FOLLOWING THIS COURT’S REVERSAL AND REMAND, EVEN IN LIGHT OF THE

EXTENSIVE          NATIONAL          PUBLICITY         REGARDING        ROBO-SIGNING    AND

NOTARIZATION OF FORECLOSURE AFFIDAVITS, THE EXACT MATTER THAT

REMAINS AT ISSUE IN THIS CASE.”

        {¶4}    The record indicates on February 26, 2009, Wachovia filed a complaint

seeking foreclosure of appellant’s real property located in Massillon, Stark County,

Ohio. Appellant filed an answer, and the trial court subsequently referred the matter to

mediation. Mediation was unsuccessful, and on January 20, 2010, Wachovia filed its

motion for summary judgment. On January 21, 2010, the trial court granted the motion

for summary judgment, granting an order of foreclosure and ordering sale of the

property. On February 2, 2010, appellant filed a response to the motion for summary
Stark County, Case No. 2010-CA-00291                                                    3


judgment, and the trial court again entered summary judgment in favor of Wachovia on

February 4, 2010.

      {¶5}   The appellant appealed to this court, and we found the earlier judgment

entry of January 21, 2010 was a final appealable order. The judgment entry of February

4, 2010 was not a nunc pro tunc order, and thus was void because the trial court lacked

jurisdiction. We found the trial court’s judgment entry of January 21, 2010 was entered

less than the minimum fourteen day period proscribed in Civ. R. 56, and we reversed

and remanded the matter to the trial court with instructions to conduct further

proceedings in accord with law and consistent with our opinion. Wachovia Bank of

Delaware v. Jackson, Stark App. No. 2010-CA-00038, 2010-Ohio-3970.

      {¶6}   Upon remand, the trial court entered summary judgment in favor of

appellee Wachovia, specifically referencing appellant’s response to the motion for

summary judgment.

      {¶7}    For the reasons that follow we find the trial court should not have

sustained the motion for summary judgment because it was not supported by evidence

on each element of its cause of action.

                                          Summary Judgment

      {¶8}   Civ. R. 56(C) states in pertinent part:

      {¶9}   “***Summary judgment shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, written admissions, affidavits, transcripts of

evidence, and written stipulations of fact, if any, timely filed in the action, show that

there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. No evidence or stipulation may be considered except as
Stark County, Case No. 2010-CA-00291                                                   4


stated in this rule. A summary judgment shall not be rendered unless it appears from

the evidence or stipulation, and only from the evidence or stipulation, that reasonable

minds can come to but one conclusion and that conclusion is adverse to the party

against whom the motion for summary judgment is made, that party being entitled to

have the evidence or stipulation construed most strongly in the party's favor. A summary

judgment, interlocutory in character, may be rendered on the issue of liability alone

although there is a genuine issue as to the amount of damages.”

      {¶10} A trial court should not enter a summary judgment if it appears a material

fact is genuinely disputed, nor if, construing the allegations most favorably towards the

non-moving party, reasonable minds could draw different conclusions from the

undisputed facts, Houndshell v. American States Insurance Company (1981), 67 Ohio

St. 2d 427. The court may not resolve ambiguities in the evidence presented, Inland

Refuse Transfer Company v. Browning-Ferris Industries of Ohio, Inc. (1984), 15 Ohio

St. 3d 321. A fact is material if it affects the outcome of the case under the applicable

substantive law, Russell v. Interim Personnel, Inc. (1999), 135 Ohio App. 3d 301.

      {¶11} When reviewing a trial court’s decision to grant summary judgment, an

appellate court applies the same standard used by the trial court, Smiddy v. The

Wedding Party, Inc. (1987), 30 Ohio St. 3d 35. This means we review the matter de

novo, Doe v. Shaffer, 90 Ohio St.3d 388, 2000-Ohio-186.

      {¶12} The party moving for summary judgment bears the initial burden of

informing the trial court of the basis of the motion and identifying the portions of the

record which demonstrate the absence of a genuine issue of fact on a material element

of the non-moving party’s claim, Drescher v. Burt (1996), 75 Ohio St. 3d 280. Once the
Stark County, Case No. 2010-CA-00291                                                       5


moving party meets its initial burden, the burden shifts to the non-moving party to set

forth specific facts demonstrating a genuine issue of material fact does exist, Id. The

non-moving party may not rest upon the allegations and denials in the pleadings, but

instead must submit some evidentiary material showing a genuine dispute over material

facts, Henkle v. Henkle (1991), 75 Ohio App. 3d 732.

       {¶13} A failure to respond to a motion for summary judgment does not, by itself,

warrant that the motion be granted. Morris v. Ohio Casualty Insurance Co. (1988), 35

Ohio St.3d 45, 47. Even where the nonmovant completely fails to respond to the

summary judgment motion, the trial court's analysis should focus on whether the

movant has satisfied its initial burden of showing that reasonable minds could only

conclude the case should be decided against the nonmoving party. Id. Only then should

the court address whether the nonmovant has met its reciprocal burden of establishing

that a genuine issue remains for trial. Id.

                                                I.

       {¶14} In her first assignment of error, appellant asserts her affidavit in opposition

to the motion for summary judgment challenged Wachovia’s allegation it was the holder

of the note and mortgage. Appellant’s affidavit states she had been unable to verify that

Wachovia Bank of Delaware was authorized to do business in the State of Ohio. She

also alleged the affidavit Wachovia submitted in support of its motion for summary

judgment was signed by an assistant secretary for a fourth entity claiming power of

attorney for the plaintiff and was not sufficient to prove Wachovia is the proper party.
Stark County, Case No. 2010-CA-00291                                                      6


       {¶15} Civ. R. 56(E) provides:

       {¶16} “Supporting and opposing affidavits shall be made on personal

knowledge, shall set forth such facts as would be admissible in evidence, and shall

show affirmatively that the affiant is competent to testify to the matters stated in the

affidavit. Sworn or certified copies of all papers or parts of papers referred to in an

affidavit shall be attached to or served with the affidavit. The court may permit affidavits

to be supplemented or opposed by depositions or by further affidavits. ***”

       {¶17} In order to demonstrate it had standing to bring the foreclosure action,

Wachovia had to demonstrate it was entitled to enforce mortgage and note.

       {¶18}   R.C. 1303.31 provides:

       {¶19} “(A) “Person entitled to enforce” an instrument means any of the following

persons:

       {¶20} “(1) The holder of the instrument;

       {¶21} “(2) A nonholder in possession of the instrument who has the rights of a

holder;

       {¶22} “(3) A person not in possession of the instrument who is entitled to

enforce the instrument pursuant to section 1303.38 or division (D) of section 1303.58 of

the Revised Code.

       {¶23} “(B) A person may be a “person entitled to enforce” the instrument even

though the person is not the owner of the instrument or is in wrongful possession of the

instrument.”

       {¶24} Wachovia’s affidavit to which appellant refers was signed by Noriko

Colston, who identified herself as an assistant secretary of Barclay’s Capital Real
Stark County, Case No. 2010-CA-00291                                                         7


Estate, Inc., dba HomEq Servicing, as attorney in fact for Wachovia Bank of Delaware.

The affidavit recites Wachovia Bank of Delaware was formerly known as First Union

National Bank of Delaware, formerly known as First Union Home Equity Bank, N.A., and

is the successor in interest to First Union Home Equity Corporation. Colston’s affidavit

asserts she has personal knowledge of all the facts contained in the affidavit and is

competent to testify. Colston’s affidavit states the copies of the note and mortgage

attached to the pleadings are true and accurate copies of the original instruments, but

the documents are not attached to the affidavit itself. Colston’s affidavit states Wachovia

has exercised its option to accelerate and call due the entire principal balance.

Colston’s affidavit states she has examined and has personal knowledge of the

appellant’s loan account, which is in default. Finally the affidavit lists the amount due.

                                     Personal Knowledge

       {¶25} The question of whether an affiant has personal knowledge is often raised.

In Lasalle Bank National Association v. Street, Licking App. No. 08CA60, 2009-Ohio-

1855, we noted:

       {¶26} “Ohio courts have defined ‘personal knowledge’ as ‘knowledge gained

through firsthand observation or experience, as distinguished from a belief based upon

what someone else has said.’ Zeedyk v. Agricultural Soc. of Defiance County, Defiance

App. No. 4-04-08, 2004-Ohio-6187, at paragraph 16, quoting Bonacorsi v. Wheeling &

Lake Erie Railway Co. (2002), 95 Ohio St.3d 314, 320, 767 N.E.2d; Black's Law

Dictionary (7th Ed. Rev.1999) 875. Affidavits, which merely set forth legal conclusions

or opinions without stating supporting facts, are insufficient to meet the requirements of

Civ.R. 56(E). Tolson v. Triangle Real Estate, Franklin App. No. 03AP-715, 2004-Ohio-
Stark County, Case No. 2010-CA-00291                                                     8

2640, paragraph 12. However, self-serving affidavits may be offered relative to a

disputed fact, rather than a conclusion of law. CitiMortgage, Inc. v. Ferguson, Fairfield

App. No. 2006CA00051, 2008-Ohio-556, paragraph 29. Ohio law recognizes that

personal knowledge may be inferred from the contents of an affidavit. See Bush v.

Dictaphone Corp., Franklin App. No. 00AP1117, 2003-Ohio-883, paragraph 73, citing

Beneficial Mortgage Co. v. Grover (June 2, 1983), Seneca App. No. 13-82-41.” Lasalle

at paragraphs 21-22.

      {¶27} In Residential Funding Company v. Thorne, Lucas App. No. L-09-1324,

2010-Ohio-4271, the Sixth District Court of Appeals held: “‘Personal knowledge’ has

been defined as knowledge of factual truth which does not depend on outside

information or hearsay.” Thorne at paragraph 64, citation deleted.         Further,    “An

affiant's mere assertion that he has personal knowledge of the facts asserted in an

affidavit can satisfy the personal knowledge requirement of Civ.R. 56(E). See Bank

One, N.A. v. Swartz, 9th Dist. No. 03CA008308, 2004-Ohio-1986, paragraph 14. A

mere assertion of personal knowledge satisfies Civ.R. 56(E) if the nature of the facts in

the affidavit combined with the identity of the affiant creates a reasonable inference that

the affiant has personal knowledge of the facts in the affidavit. Id.” Thorne at paragraph

70.

      {¶28} Colston’s affidavit identifies the mortgage and the note as accurate copies

of the originals, but does not identify any other documents Wachovia submitted to the

trial court. Her affidavit states she has examined appellant’s loan account. It does not

identify the account as a business record, kept in the regular course of business, nor

does it state the records were compiled at or near the occurrence of each event by
Stark County, Case No. 2010-CA-00291                                                     9


persons with knowledge of said events. Colston’s affidavit asserts she has personal

knowledge of all the facts contained in her affidavit, but she merely alleges she is an

assistant secretary of Barclay’s, without elaborating on how her position with the

company relates to or makes her familiar with the appellant’s account records.

                                     Documentary Exhibits

      {¶29} Wachovia also filed a document captioned “Notice of Filing Merger/Name

Change Documents”, presumably to document its identity as the proper plaintiff.

Attached are various documents, one of which appears to be a copy of a letter

purporting to be an official certification by the Comptroller of the Currency Administrator

of National Banks. The letter states First Union Bank of Delaware and First Union Home

Equity Bank of Charlotte, North Carolina had merged and the resulting bank was now

titled First Union Bank of Delaware. A “secretary’s certificate” signed by Carol Mullis

also recites the merger. A second letter from the Comptroller of the Currency states it

received a letter from Wachovia advising it of the title change by First Union National

Bank to Wachovia Bank. The letter states because of a change in law, its office was no

longer responsible for approving or maintaining official records of the bank name

changes. Finally, Wachovia attached what appears to be a print-out of a computer

screen, captioned National Information Center, Federal Reserve System. The print-out

states First Union National Bank has been re-named Wachovia Bank. There are no

affidavits accompanying any of the documents testifying the copies are true and

accurate copies of the originals, or asserting they are business documents.

      {¶30} A trial court may consider a type of document not expressly mentioned in

Civ.R. 56(C) if such document is “incorporated by reference in a properly framed
Stark County, Case No. 2010-CA-00291                                                    10

affidavit pursuant to Civ.R. 56(E).” Modon v. Cleveland (Dec. 22, 1999), 9th Dist. No.

2945–M, at *2, citing Bowmer v. Dettelbach (1996), 109 Ohio App.3d 680, 684.

      {¶31} Evid. R. 902 lists documents for which extrinsic evidence of authenticity as

a condition precedent to admissibility is not required. Included is a certified copy of a

public record, which is certified as correct by the custodian or other person authorized to

make certification. Evid. R. 902 (4). Other documents for which extrinsic evidence of

authenticity is not required are “[d]ocuments accompanied by a certificate of

acknowledgment executed in the manner provided by law by a notary public or other

officer authorized by law to take acknowledgments.” Evid. R. 902 (8).

      {¶32} Evid. R. 1005 applies to official records, and it states the contents of an

official document authorized to be recorded or filed, and actually recorded or filed, may

be proved by a copy if the copy is certified as correct in accordance with Evid. R. 902,

Civ. R. 44, Crim. R. 27, or testified to be correct by a witness who has compared the

submitted copy with the original.

      {¶33} Wachovia also presented copies of assignments of the note and

mortgages from First Star Bank to First Star Finance; First Star Finance to First Union

kna, Wachovia. The documents Wachovia submitted are not certified copies of public

records nor were they accompanied by an affidavit asserting they were true and

accurate copies.

                                         The Loan Account

        {¶34} Colston’s affidavit asserts she examined the appellant’s loan account.

      {¶35} Evid. R. 803 (6) provides a business record must manifest four essential

elements: (1) the record must be one regularly recorded in regularly conducted activity;
Stark County, Case No. 2010-CA-00291                                                     11


(2) it must have been entered by a person with knowledge of the act, event or condition;

(3) it must have been recorded at or near the time the transaction; and (4) a foundation

must be laid by the custodian of record or some other qualified witness. State v. Davis,

116 Ohio St. 3d 404, 2008-Ohio-2, 880 N.E. 2d 31, at paragraph 171, citing 1

Weissenberger’s Ohio Evidence (2007), 600, Section 803.73.

       {¶36} In State v. Patton (March 5, 1992), Allen App. No. 1-91-12, the Court of

Appeals also cited 1 Weissenberger’s Ohio Evidence (1985), 75, Section 803.79, in

finding the phrase “other qualified witnesses” should be broadly interpreted.          The

witness need not have firsthand knowledge of the transaction, but must demonstrate the

witness is sufficiently familiar with the operation of the business and with the

circumstances of the record's preparation, maintenance and retrieval, such that the

witness can reasonably testify on the basis of this knowledge that the record is what it

purports to be, and that it was made in the ordinary course of business consistent with

the elements of Rule 803(6). Patton, supra, citing Weissenberger at 76.

       {¶37} The business record must also be properly identified or authenticated by

evidence sufficient to support a finding that the matter in question is what its proponent

claims. Evid. R. 901 (A).     The authentication does not require conclusive proof of

authenticity but only foundational evidence sufficient for the trier of fact to conclude the

document is what the party offering it as evidence claims it is.

       {¶38} In Thompson v. Hook (April 28, 1995), Montgomery App. No. CA14604,

the Second District Court of Appeals found a trial court may consider documentary

evidence which is not specifically set out in Civ. R. 56 (C) and not properly

authenticated only if the non-moving party does not object. Thompson at page 2, citing
Stark County, Case No. 2010-CA-00291                                                    12

Gaumont v. Emery Air Freight Corporation (1989), 61 Ohio App. 3d 277, 278 and Brown

v. Ohio Casualty Insurance Company (1978), 63 Ohio App. 2d 87, 90-91. If a party

does not object to the documents, the issue is waived for purposes of appeal. Id.

       {¶39} We find appellant challenged Wachovia’s standing as the real party

interest to bring this action, and for this reason, it was necessary for Wachovia to

provide an affidavit, certification or other authentication that the documents submitted

were true copies.

       {¶40} To sum up, in order to properly support a motion for summary judgment in

a foreclosure action, a plaintiff must present evidentiary-quality materials showing:

       {¶41} 1.) The movant is the holder of the note and mortgage, or is a party entitled

to enforce the instrument;

       {¶42} 2.) if the movant is not the original mortgagee, the chain of assignments

and transfers;

       {¶43} 3.) all conditions precedent have been met;

       {¶44} 4.) the mortgagor is in default; and

       {¶45} 5.) the amount of principal and interest due.

       {¶46} The affidavits must show:

       {¶47} 1.) the affiant is competent to testify;

       {¶48} 2.) the affiant has personal       knowledge of the facts, as shown by a

statement of the operant facts sufficient for the court to infer the affiant has personal

knowledge;

       {¶49} 3.) the affiant must state he or she was able to compare the copy with the

original and verify the copy is accurate, or explain why this cannot be done; and
Stark County, Case No. 2010-CA-00291                                                      13


       {¶50} 4.) the affidavit must be notarized.

       {¶51} 5.) Any documents the affidavit refers to must be attached to the affidavit

or served with the affidavit.

       {¶52} The documentary evidence must be:

       {¶53} 1.) certified copies of recorded documents; or

       {¶54} 2.) if business records, must be accompanied by an affidavit attesting that

they are business records kept in the regular course of business;

        {¶55} 3.) the affiant must be familiar with the compiling and retrieval of the

records;

       {¶56} 4.) the affiant must state the records are compiled at or near the

occurrence of each event by persons with knowledge of said events; and

       {¶57} 5.) the records must be authenticated by the custodian of the records or

by another witness who has personal knowledge of the records.

       {¶58} This court is aware of the realities of the secondary mortgage market but

we must apply the Rules of Civil Procedure and Evidence set forth by the Ohio Supreme

Court. We conclude Wachovia did not support its motion for summary judgment with

evidence it was the proper party in interest, and for this reason, the trial court should not

have entered summary judgment in favor of Wachovia.

       {¶59} The first assignment of error is sustained.

                                                 II.

       {¶60} In light of our findings in I, supra, we find the second assignment of error is

premature.
Stark County, Case No. 2010-CA-00291                                            14


      {¶61} For the foregoing reasons, the judgment of the Court of Common Pleas of

Stark County, Ohio, is reversed, and the cause is remanded to the court for further

proceedings in accord with law and consistent with this opinion.

By Gwin, P.J.,

Hoffman, J., and

Edwards, J., concur




                                             _________________________________
                                             HON. W. SCOTT GWIN

                                             _________________________________
                                             HON. WILLIAM B. HOFFMAN

                                             _________________________________
                                             HON. JULIE A. EDWARDS
WSG:clw 0608
[Cite as Wachovia Bank of Delaware, N.A. v. Jackson, 2011-Ohio-3203.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


WACHOVIA BANK OF DELAWARE,
N.A.                                                 :
                                                     :
                           Plaintiff-Appellee        :
                                                     :
                                                     :
-vs-                                                 :       JUDGMENT ENTRY
                                                     :
IRENE P. JACKSON                                     :
                                                     :
                                                     :
                       Defendant-Appellant           :       CASE NO. 2010-CA-00291




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Court of Common Pleas of Stark County, Ohio, is reversed, and the cause is

remanded to the court for further proceedings in accord with law and consistent with this

opinion. Costs to appellee.




                                                         _________________________________
                                                         HON. W. SCOTT GWIN

                                                         _________________________________
                                                         HON. WILLIAM B. HOFFMAN

                                                         _________________________________
                                                         HON. JULIE A. EDWARDS